         case 1:19-cr-00496-CM Document 70 Filed 03/13/20 Page 1 of 1

                               PEiuso & ToucER, LLP
                                                 ATTORNEYS AT LAW
                                                70 LAFA YETT£ STREET
                                              NEW YORK, NEW YORK 10013

                                                                                      TELEPHONE: (212) 608-1234
                                                    ~   1                             FACSIMILE: (212) 513-1989
March 13, 2020                                  1   _,l,    ,L




Judge Colleen McMahon
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re: United States v. Calvin Hudson, 19 CR 496 (CM)

                       n   r   ..-   ~   •" .,,..

Your Honor,

       In response to the defendant's recent bail motion the Court ruled it wo uld

reconsider it's denial of bail if the closure of the MCC to visits continued. Although

shortly after the Court's ruling the MCC d id in fact reopen for visits 1 it has now been

decided that all federal prisons will be shutdown for visits for 30 days.                       Th us, l am

respectfully renewing the defense motion for bail at this time. A complete cessation of

visits at this crit ical time of preparation would make it impossible to adequately prepare

for trial especially cons id ering the new charges and Discovery that occurred just prior to

the shutdown of visits.

       Thank you very much for your consideration of this matter. At our upcoming conference

on Wednesday, March l 8th counsel would of course be ready to discuss this issue further.

                                                                 Most Respectfully,


                                                                 ~               -q-. - - - - -

cc: All Government Counsel
1
 Counsel tried in vain to visit Mr. Hudson on Tuesday but was able to visit Mr. Hudson on
Wednesday. The MCC was shutdown again for visits on Thursday.
